Name: Commission Decision of 18 December 2006 amending Decision 2005/779/EC concerning animal health protection measures against swine vesicular disease in Italy (notified under document number C(2006) 6574) (Text with EEA relevance)
 Type: Decision_ENTSCHEID
 Subject Matter: means of agricultural production;  agricultural activity;  agricultural policy;  Europe;  health;  research and intellectual property
 Date Published: 2007-08-24; 2007-01-12

 12.1.2007 EN Official Journal of the European Union L 7/15 COMMISSION DECISION of 18 December 2006 amending Decision 2005/779/EC concerning animal health protection measures against swine vesicular disease in Italy (notified under document number C(2006) 6574) (Text with EEA relevance) (2007/9/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Directive 90/425/EEC of 26 June 1990 concerning veterinary and zootechnical checks applicable in intra-Community trade in certain live animals and products with a view to the completion of the internal market (1), and in particular Article 10(4) thereof, Whereas: (1) Commission Decision 2005/779/EC of 8 November 2005 concerning animal health protection measures against swine vesicular disease in Italy (2) was adopted in response to the presence of that disease in Italy. It lays down animal health rules as regards swine vesicular disease for regions of that Member State that are recognised as free of that disease and for regions not so recognised. (2) In the light of the information now provided by Italy, the measures provided for in Decision 2005/779/EC as regards the surveillance on holdings and assembly centres for pigs, and in particular as regards the testing and sampling to be carried out, should be increased in the interests of the prevention of the spread of the disease. In addition, the movement of pigs from holdings and regions that are not recognised as free from swine vesicular disease should be made more restrictive. (3) Decision 2005/779/EC should therefore be amended accordingly. (4) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health, HAS ADOPTED THIS DECISION: Article 1 Decision 2005/779/EC is amended as follows: 1. In Article 5, the introductory phrase of paragraph 2 is replaced by the following: 2. On holdings where breeding pigs are kept, sampling for serological testing shall be carried out at the following intervals on a random sample of 12 breeding pigs or on all breeding pigs where there are fewer than 12 breeding pigs on the holding: 2. Article 6 is replaced by the following: Article 6 Surveillance in regions not recognised as free from swine vesicular disease 1. Italy shall ensure that the sampling and checking procedures to detect swine vesicular disease are carried out as set out in paragraphs 2, 3 and 4 in regions not recognised as free from that disease. 2. On holdings recognised as free from swine vesicular disease where breeding pigs are kept the provisions laid down in Article 5(2) shall apply. 3. On holdings recognised as free from swine vesicular disease where no breeding pigs are kept, sampling for serological testing shall be carried out twice a year on a random sample of 12 pigs or on all pigs where there are fewer than 12 pigs on the holding. 4. At assembly centres for pigs, sampling of faeces for virological testing shall be carried out every two months in every pen where pigs are usually kept. The pigs shall not be moved from the assembly centre until negative results of those tests are available. 3. Article 7 is amended as follows: (a) Paragraph 1 is replaced by the following: 1. Italy shall ensure that paragraphs 3 and 4 are complied with for the movement of live pigs within Italy. (b) Paragraph 2 is deleted. (c) Paragraphs 3 and 4 are replaced by the following: 3. The movement of pigs from a holding not recognised as free from swine vesicular disease shall be prohibited until the holding is recognised as free from that disease. 4. The movement of pigs from regions not recognised as free from swine vesicular disease to other regions of Italy shall be prohibited. 4. In Article 8, Point (e) is replaced by the following: (e) sampling and serological testing is carried out as follows: (i) pigs on the holding of destination are sampled at least 28 days following the movement and serologically testing is carried out on a sufficient number of those pigs to detect the prevalence of swine vesicular disease of 5 % with a confidence interval of 95 %; such sampling must include the pigs moved into the holding of destination and no pigs may be moved from that holding until such testing has been carried out with negative results; (ii) pigs to be moved to a slaughterhouse are sampled within the period of 10 days before the movement and serological testing is carried out on a sufficient number of those pigs to detect prevalence of swine vesicular disease of 5 % with a confidence interval of 95 %; those pigs may not be moved from the holding of origin until testing has been carried out with negative results; Article 2 This Decision is addressed to the Member States. Done at Brussels, 18 December 2006. For the Commission Markos KYPRIANOU Member of the Commission (1) OJ L 224, 18.8.1990, p. 29. Directive as last amended by Directive 2002/33/EC of the European Parliament and of the Council (OJ L 315, 19.11.2002, p. 14). (2) OJ L 293, 9.11.2005, p. 28.